This appeal is attempted to be perfected by an affidavit in forma pauperis in lieu of bond. The affidavit was made before a notary public and filed with the clerk.
The record fails to show presentation of the affidavit to, and action thereon by, the county judge of the county of appellant's residence, or the court trying the case. The making of the affidavit before a notary public, and simply filing same with the clerk of the trial court, was insufficient to give the appellate court jurisdiction. Hugle v. Fritz Motor Co. (Tex.Com.App.) 6 S.W.2d 84, and cases there cited.
The motion of appellee to dismiss is sustained
Appeal dismissed. *Page 959